Title: Peter Kalm: Conversations with Franklin, 1750
From: Kalm, Peter
To: 


During his visit to America in 1748–51, Peter Kalm kept extensive diary notes which he revised and prepared for publication after his return to Sweden. Three volumes appeared in Stockholm, 1753–61, two German translations soon after, and an English translation by John Reinhold Forster, 1770–71. A fourth volume was never published and survives only in the original notes. In addition, Kalm wrote seventeen scientific articles dealing in whole or in part with his American observations, which were printed in the Handlingar (Transactions) of the Swedish Academy of Sciences over a period of almost thirty years. In the “travelogue,” as he called his expanded and revised journal, Kalm arranged his material ostensibly in chronological order, but he placed together under specific dates the materials he had gathered on particular topics without regard to the actual days on which he had acquired them. He had met and talked with many of the leading men of scientific tastes in the Middle Colonies, with few more often or more profitably than with Franklin, whom he described as “my very special friend.” He recorded many of these conversations, or the information he had gained from them, in the journal under the topics with which they were concerned, and added some others in his separate scientific articles.
When the English translation of the journal appeared about twenty years after Kalm had returned to Sweden, both Franklin and members of the Colden family expressed annoyance at some of the statements he had attributed to them. Franklin commented to David Colden, March 5, 1773: “Kalm’s Account of what he learnt in America is full of idle Stories, which he pick’d up among ignorant People, and either forgetting of whom he had them, or willing to give them some Authenticity, he has ascrib’d them to Persons of Reputation who never heard of them till they were found in his Book. And where he really has Accounts from such Persons, he has varied the Circumstances unaccountably, so that I have been asham’d to meet with some mention’d as from me. It is dangerous Conversing with these Strangers that keep Journals.”
Kalm’s memory undoubtedly played tricks on him and, although a careful scientist, he may not have been above dressing up his account a little for publication. Yet, after all allowances are made, his reports of what Franklin told him have distinct value. Not strictly a part of the “Franklin Papers,” they are nevertheless a part of the near-contemporary record of things Franklin was interested in during his early forties and of his relations with a scientific visitor from Europe at the time when his own reputation as a “philosopher” was just beginning to be established overseas. For this reason a selection of the more significant passages from Kalm’s writings which relate to Franklin is included here, all but the last taken from the authoritative Benson edition of the Travels. The date under which each was recorded and the page references to the Benson edition are indicated in brackets at the end of the quoted passage. These extracts, for few if any of which a single appropriate date can be assigned with certainty, are placed here immediately following the last letter Franklin received from Kalm.
 


Land Formerly Covered with Water. I asked Mr. Benjamin Franklin and other gentlemen who were well acquainted with this country, whether they had come upon any evidence that places which were now a part of the continent had formerly been covered with water; and I received the following answer.
1. On travelling from here to the south, you meet with a place where the highway is very low in the valley between two mountains. On both sides you see nothing but oyster and mussel shells in immense quantities. Yet the place is many miles from the sea.
2. Whenever colonists dig wells or build houses in town, they find the earth lying in several strata above each other. At a depth of fourteen feet or more they find globular stones, which are as smooth on the outside as those which lie on the seashore and have been made round by the rolling of the waves. After having dug through the sand and reached a depth of eighteen feet or more they discovered in some places a mud like that which the sea throws up on the shore, and which commonly lies at its bottom and in rivers; this mud is full of stumps, leaves, branches, reed, charcoal, etc.
3. It has sometimes happened that new houses have sunk on one side in a short time, and have obliged the people to pull them down again. On digging deeper for hard ground to build upon they have found a quantity of the above mud, wood, roots, etc.
Are not these reasons sufficient to make one suppose that those places in Philadelphia which are at present fourteen feet and more under ground were formerly the bottom of the sea, and that by several violent changes, sand, earth, and other things were carried upon them? or, that the Delaware formerly was broader than it is at present? or that it has changed its course? This last still happens at present, the river tearing off material from the bank on one side, and depositing it on the other. Both the Swedes and English often showed me such places.
[October 16, 1748; pp. 106–7]


Herring. Mr. Franklin told me that in that part of New England where his father lived, two rivers flowed into the sea, in one of which they caught great numbers of herring, and in the other not one. Yet the places where these rivers discharged themselves into the sea were not far apart. They had observed that when the herrings came in spring to deposit their spawn, they always swam up one river, where they used to catch them, but never came into the other. This circumstance led Mr. Franklin’s father, who had settled between the two rivers, to try whether it was not possible to make the herrings also live in the other river. For that purpose he put out his nets, as they were coming up for spawning, and he caught some. He took the spawn out of them, and carefully carried it across the land to the other river. It was hatched, and the consequence was that every year afterwards they caught more herring in that river, and this is still the case. This leads one to believe that the fish always like to spawn in the same place where they are hatched, and from which they first put out to sea, being as it were accustomed to it. The following is another peculiar observation: it has never formerly been known that codfish were to be caught off Cape Henlopen; they were always caught at the mouth of the Delaware. But at present they are numerous in the former place. From this it may be concluded that fish likewise change their places of abode, of their own accord.
[November 9, 1748; pp. 154–5]

  
Greenland. [A sea captain reported on the high summer temperatures north of the seventieth degree of latitude and concluded that the summer heat at the pole must be even higher because the sun shone so long without setting.] The same account with similar consequences Mr. Franklin had heard from sea captains in Boston, who had sailed to the most northern parts of this hemisphere. But still more astonishing is the account he got from Captain Henry Atkins, who still lives at Boston. He had for some time been fishing along the coasts of New England, but not catching as much as he wished, he sailed north as far as Greenland. At last he went so far that he discovered people who had never seen Europeans before (and what is more astonishing) who had no idea of the use of fire, which they had never employed, and if they had known it, they could have made no use of their knowledge, as there were no trees in the country. But they ate the birds and fish raw. Captain Atkins got some very rare skins in exchange for some trifles.
[November 9, 1748; p. 155]

  
The Moose. [Very long and branched horns are occasionally dug up in Ireland, although no one there or elsewhere knows of any corresponding animal. Some people believe it must be the “Moose-deer so famous in North America.” The supposition is that such animals formerly lived in Ireland but have become extinct, or that the island and North America were once connected, directly or by a chain of other islands. Kalm inquired as to whether any animal with such large horns had ever been seen in this country. John Bartram said he had never found any reliable evidence in the affirmative and believed there was no such animal in North America.] Mr. Franklin related that he had, when a boy, seen two of the animals which they call Moose-deer, but he well remembered that they were not of such a size as they must have been, if the horns found in Ireland were to fit them. The two animals which he saw, were brought to Boston in order to be sent to England to Queen Anne. Anyone who wanted to see them had to pay two-pence. A merchant paid for a number of school-boys who wanted to see them, among whom was Franklin. The height of the animal up to the back was that of a pretty tall horse, but the head and its horns were still higher. …
[November 11, 1748, p. 156]

  
Rocks and Minerals. Mr. Franklin gave me a piece of stone, which on account of its indestructibility in fire is used in New England for making smelting furnaces and forges. It consists of a mixture of Lapis ollaris or serpentine stone and of asbestos. The greatest part of it is a gray serpentine which is fat and smooth to the touch and is easily cut and worked. Here and there are some glittering speckles of that sort of asbestos whose fibres come from a center-like ray, or “star asbestos.” This stone is not found in strata or solid rocks, but is here and there scattered on the fields. …
The salt which is used in the English North American colonies is brought from the West Indies, but it is more corrosive than the European. … Mr. Franklin was of the opinion that the people in Pennsylvania could easier make good salt of sea water than in New England, where sometimes salt is made of the sea water on their coast, though their location is more northerly. …
Asbestos. The mountain flax, or that kind of stone which Bishop Brovallius in his lectures on mineralogy published in 1739 calls Amiantus fibris separabilibus molliusculis, or the amiant with easily separable soft fibres, is found abundantly in Pennsylvania. Some pieces are very soft, others pretty tough. Mr. Franklin told me that twenty and some odd years ago, when he made a voyage to England, he had a little purse with him, made of the mountain flax of this country, which he presented to Sir Hans Sloane. I have likewise seen paper made of this stone, and I have received some small pieces of it which I keep in my cabinet. Mr. Franklin had been told by others that on exposing this mountain flax to the open air in winter, and leaving it in the cold and wet, it would grow together and become tougher and more suitable for spinning. But he did not venture to determine how well this opinion was founded. On this occasion he related a very amusing incident which happened to him with this mountain flax. He had several years ago gotten a piece of it, which he gave to one of his journeymen printers in order to get it made into a sheet at the paper mill. As soon as the fellow brought the paper, Mr. Franklin rolled it up and threw it into the fire, telling the journeyman he would see a miracle, a sheet of paper which did not burn. The ignorant fellow insisted upon the contrary, but was greatly terrified upon seeing himself convinced. Mr. Franklin then explained to him, though not very clearly, the peculiar qualities of the paper. As soon as he was gone, some of his acquaintances came in, who immediately recognized the paper. The journeyman thought he would show them a great curiosity and astonish them. He accordingly told them that he had curiously made a sheet of paper which would not burn, though it were thrown into the fire. They pretended to think it impossible, and he as strenuously maintained his assertion. At last they laid a wager about it, but while he was busy with stirring up the fire the others slyly besmeared the paper with fat. The journeyman, who was not aware of it, threw it into the fire and that moment it was all in flames. This astonished him so much that he was almost speechless, upon which they could not help laughing, and so disclosed the whole artifice.
[November 11, 1748; pp. 157, 158, 159–60]

  
Ants. [In several Philadelphia houses there are numerous black or dark red ants about one twelfth of an inch long, which carry off sweet things.] Mr. Franklin was much inclined to believe that these little insects could by some means communicate their thoughts or desires to each other, and he confirmed his opinion by some examples. When an ant finds some sugar, it runs immediately under the floor to its hole, where having stayed a little while a whole army comes out, unites and marches to the place where the sugar is, and carries it off by pieces. If an ant meets with a dead fly, which it cannot carry alone, it immediately hastens home, and soon after some more come out, creep to the fly and carry it away. Some time ago Mr. Franklin put a little earthen pot with treacle in it into a closet. A number of ants got into the pot and devoured the treacle very quietly. But as he observed it he shook them out, and tied the pot with a thin string to a nail which he had fastened in the ceiling, so that the pot hung down by the string. A single ant by chance remained in the pot: this ant ate till it was satisfied; but when it wanted to get away it was under great concern to find its way out. It ran about the bottom of the pot, but in vain. At last it found after many attempts the way to get to the ceiling by the string. After it had come there, it ran first to the wall and then to the floor. It had hardly been away for half an hour, when a great swarm of ants came out, climbed up to the ceiling, crept along the string to the pot, and began to eat again. This they continued till the treacle was all eaten. In the meantime one swarm kept running down the string and the other up all day long.
[November 11, 1748; pp. 160–1]

  
Mr. Franklin and several other gentlemen frequently told me that an Indian, who owned Rhode Island, had sold it to the English for a pair of spectacles. It is large enough for a principality, and has a separate government at present. This Indian knew how to set a true value upon a pair of glasses, for if they were scarce, they would undoubtedly on account of their great usefulness have the same value as diamonds.
[December 6, 1748; p. 204]


  
Blackbirds. [Kalm gives a long account (pp. 248–50) of a species of blackbirds, called in Sweden “corn thieves,” and of the great depredations they commit in the American corn fields when gathered in large flocks. The laws of Pennsylvania and New Jersey offer bounties for their destruction.] In New England the people are still greater enemies to them; for Dr. Franklin told me in the spring of the year 1750, that by means of the premiums which had been paid for killing them in New England they had been so thoroughly extirpated, that they were very rarely seen, and in a few places only. But in the summer of the year 1749 an immense quantity of worms appeared on the meadows, which devoured the grass, and did great damage, so the people repented of their enmity against the corn thieves for they thought they had observed that those birds lived chiefly on such worms before the corn was ripe, and consequently exterminated them, or at least prevented their increasing too much. They seem therefore to be entitled, as it were, to some reward for their trouble. But after these enemies and destroyers of the worms (the corn thieves) were killed off, the worms were of course more at liberty to multiply, and therefore they grew so numerous that they did more mischief now than the birds did before. In the summer of 1749 the worms left so little grass in New England that the inhabitants were forced to get hay from Pennsylvania, and even from Old England. …
[February 23, 1749; p. 250]

  
Frost Damage. [A late killing frost inspires an account of its destructive effect on various forms of vegetation in southern New Jersey, where Kalm was staying. A Swedish inhabitant had planted an English walnut tree (Juglans regia) now about twelve feet high and in full blossom. The frost had no noticeable effect on the native wild black walnuts, not yet in leaf or blossom, but:] Last night’s frost had killed all the leaves of the European variety. Dr. Franklin told me afterwards that there had been some English walnut trees in Philadelphia which thrived very well for a while, but that they had finally been killed by the frost.
[May 1, 1749; pp. 290–1]

  
Varieties of Stone. To-day Benjamin Franklin showed me several varieties of stone, which he had in part collected himself and in part received from others. All were formed in the English provinces of America and consisted of:
1. A rock crystal, the largest I had ever seen. It was four inches long and of a diameter of three fingers’ breadth. I regretted it was not transparent but of a dingy, watery color and opaque texture. All six sides were smooth as if ground, and had been found in Pennsylvania.
2. Asbestus stellatus, with fibers radiating out from the center, as described in Wallerius’s Mineralogy, page 145. Its color was a very dark gray, mostly blackish, and felt oily to the touch. It came from New England, where it is found in big stones that are utilized for fireplaces, because it does not change or crumble in the least from the action of fire.
3. Stalactites. These were discovered in a cave near Virginia and were of two kinds: the stalactites conicus which had depended from the roof of the cavern, and the [stalagmite] that had been deposited like a round, uneven, scraggy fungus on the floor of it, where the [calcareous] water had dripped from above. In color they resembled an unclean white.
[November 27, 1749; p. 643]

  
More about the Franklin Stoves. [Under date of Dec. 8, 1749, is an extended description of the Pennsylvania Fireplace with a reference to Franklin’s pamphlet of 1744. Kalm continued his discussion the next day, writing particularly about the criticisms and objections raised against the stove, mentioning especially the difficulty of cleaning the chimney and the consequent danger of fire, and the fact that, in the view of some people, “the stoves gave too much heat.” Franklin had loaned one for the winter to Kalm, who found it very satisfactory.] The chimney is seldom cleaned more than once a year, but Mr. Franklin was in the habit of setting fire to a sheet of paper every fortnight and let it pass through the flue leading to the stove and so burn off the soot there also. If the stove is narrow it is not so easy to sweep the chimney, after everything is closed up by masonry; but Mr. Franklin had a brick removed beside the stove, let a man pass down through the chimney, clean it, and when he reached the bottom near the stove had him force the soot through the hole made by the removal of the brick. When this was done the brick was replaced. Where the hearth is broad the stove is placed on one side of it, and a door made on the other through which the chimney sweep can enter and do his work. To get fresh air into the stove of a house with no cellar, and where no outside air is wanted, Mr. Franklin this year had had the stove in his own room set on a rim of masonry six inches from the floor, with an opening through the bricks on one side to let the cold air near the floor enter, pass through the air-box, where it was heated, and then pass through the holes on the iron sides of the stove into the room, etc. This brought about a constant circulation of air.
[December 9, 1749; pp. 653–4]

  
How to Prevent Candles from Dripping. I asked several people how to prevent candles from dripping. I was told [at first] that no remedy was known for it, but that a frequent cause of it was the adulteration of the tallow by lard. Mr. Franklin admitted that he had seen such candles, but that he had found no other remedy for the dripping than to wind a strip of paper round the candle. This would prevent the tallow from running. The paper will burn of course as fast as the tallow but not faster, since the tallow itself hinders it. We tested the suggestion and found it to be true. The candle will burn as brightly as otherwise, but it is necessary from time to time to remove the charred paper. Five sheets of paper suffice for twenty tolerably large candles. This remedy applies only when the candles are stationary; when they are being carried the hot tallow may easily, with an unsteady hand, run down over the paper and fingers and burn them. But a paper-wound candle is not consumed any more rapidly than a bare one of the same size.
[December 22, 1749; p. 664]

  
[Hickory Tea.] Mr. Benjamin Franklin, a man now famous in the political world, told me that at different times he had drunk tea cooked from the leaves of the hickory with the bitter nuts. The leaves are collected early in the spring when they have just come out but have not yet had time to become large. They are then dried and used as tea. Mr. Franklin said that of all the species used for tea in North America, next to the real tea from China, he had in his estimation not found any as palatable and agreeable as this.
[1778; Agricultural History, XIX (1945), 59]

